      Case: 3:18-cv-00037-wmc Document #: 187 Filed: 05/18/21 Page 1 of 24




                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF WISCONSIN


 MARK MLSNA,

               Plaintiff,                                CASE NO. 3:18-cv-00037

 v.                                                DEFENDANT’S BRIEF IN SUPPORT
                                                       OF MOTIONS IN LIMINE
 UNION PACIFIC RAILROAD COMPANY,

               Defendant.




       Defendant Union Pacific Railroad Company (“Union Pacific”) submits this brief in

support of its Motions in Limine. Any evidence, testimony, comment, or argument (in

opening, closing, voir dire, or otherwise) on the subjects discussed below should be

excluded from trial.

                                            I.
                                    STANDARD OF REVIEW

       Motions in limine are used to “exclude evidence before trial in order to prevent the

trial from being interrupted by wrangles over admissibility or the jury from getting a whiff

of prejudicial evidence that may in fact be inadmissible.” Am. Int'l Adjustment Co. v.

Galvin, 86 F.3d 1455, 1463 (7th Cir. 1996). Motions in limine “aid the trial process by

enabling the court to rule in advance of trial on the relevance of certain forecasted

evidence, as to issues that are definitely set for trial, without lengthy argument at, or

interruption of, the trial.” H.B. by Bartolini v. Abbott Lab'ys Inc., No. 17-CV-1146-SMY-

SCW, 2017 WL 11435484, at *1 (S.D. Ill. Nov. 16, 2017) (citing Wilson v. Williams, 182

F.3d 562, 566 (7th Cir. 1999)). Trial courts have broad discretion when ruling on motions

in limine. See Jenkins v. Chrysler Motors Corp., 316 F.3d 663, 664 (7th Cir. 2002).



                                             1
      Case: 3:18-cv-00037-wmc Document #: 187 Filed: 05/18/21 Page 2 of 24




                                               II.
                                    ARGUMENT AND AUTHORITIES

A.      Mlsna Should Be Prohibited From Presenting Evidence About Any Alleged
        Device that Has Not Been Tested


        Much of this case revolves around whether Mark Mlsna (“Mlsna”) can meet the

Federal Railroad Administration’s (“FRA”) minimum hearing acuity threshold with a

hearing amplification device—an accommodation he alleges Union Pacific failed to

provide. Mlsna asserts that several devices (not identified until years after Union Pacific’s

decision) might allow him to meet the acuity standard, but only two of them have actually

been tested.1 Mlsna’s own audiologist, Dr. Douglas Kloss, was clear: without test results,

whether a particular device will be effective for Mlsna is unknowable.

        As explained below, Mlsna’s experience with the Howard Leight Industrial Pro

(“Howard Leight”), one of the two tested devices, illustrates the severe prejudice that

would arise if Mlsna can argue the efficacy of a device without ever having tested it. Mlsna

represented that the Howard Leight would be a viable accommodation only for test results

to prove that wrong. Rules 401 and 403 should preclude Mlsna from offering testimony

or argument about any after-the-fact device that has never been tested.


        1.      Without Audiological Test Results, the Jury Must Speculate About
                the Efficacy of a Device

        Mlsna admits that he proposed no accommodations except the E.A.R. Primo.

(Filing No. 27, Mlsna Dep. 44:1-3; 59:7-10; 75:18-20). He now claims that his retained

experts have since discovered several other devices that would allegedly allow him to


1
 Those devices are the Howard Leight Impact Pro Industrial and a device manufactured by Persona
Medical. (Filing No. 163, Dr. Kloss report, p. 2). As explained in detail below, Mlsna represented to this
Court and the Seventh Circuit that the Howard Leight would be an effective accommodation despite
possessing test results proving that was untrue.


                                                    2
     Case: 3:18-cv-00037-wmc Document #: 187 Filed: 05/18/21 Page 3 of 24




satisfy Union Pacific’s and the FRA’s requirements.

         Mlsna must show that he could perform the essential functions of his job with or

without a reasonable accommodation. Clemens v. Esper, No. 16-CV-467-WMC, 2018 WL

3733930, at *7 (W.D. Wis. Aug. 6, 2018) (Conley, J.). Meeting this burden requires more

than mere “speculative, untested suggestions.” Id. at *9 (citing Stern v. St. Anthony’s

Health Ctr., 788 F.3d 276, 289 (7th Cir. 2015)). It requires actual evidence that the

proposed accommodation will allow the employee to perform the essential functions of

the job, including medical or scientific evidence. Weigel v. Target Stores, 122 F.3d 461,

469 (7th Cir. 1997) (finding insufficient a doctor’s statement that “there was a good

chance” proposed accommodation would succeed); Basith v. Cook Cty., 241 F.3d 919,

930 (7th Cir. 2001) (“[Plaintiff’s] bare assertion that a wheelchair would accommodate his

inability to perform delivery of medications is sheer speculation.”). Test results, in other

words.

         Mlsna’s expert, audiologist Dr. Kloss, admits that without audiological test results

he does not know whether a particular device allows Mlsna to meet the FRA’s minimum

hearing requirement:


               Q:     How do we know that Mr. Mlsna could meet the
                      minimum FRA hearing requirements and also have
                      adequate hearing protection when he's not wearing his
                      hearing aids with [the electronic earplugs referenced in
                      Dr. Kloss’s report]?

               A:     Well, these would be -- you couldn't – you couldn't do
                      that with these because they're custom products, but
                      you would have to have the product, and I would
                      have to test.

               Q:     So as we sit here right now, we don't know if they'd
                      work?



                                              3
     Case: 3:18-cv-00037-wmc Document #: 187 Filed: 05/18/21 Page 4 of 24




              A:     No, we would have to get the product. I mean,
                     looking at the specs, on paper it looks like they would
                     work, but I would have to have the product to find
                     out for sure and to test it.

              Q:     So as we sit here right now, we don't know if they work?

              A:     We don't.

(Filing No. 47, Dr. Kloss Dep. 55:11-56:16) (emphasis added). Dr. Kloss’s admission

confirms that the jury would only be speculating that any device that has not been tested

will improve Mlsna’s hearing enough to meet the minimum acuity standard.

       The jury may not “speculate on a subject on which laypersons are not

knowledgeable and on which expert testimony [is] missing.” Simonson v. Hepp, No. 07-

CV-00397-BBC, 2007 WL 5490149, at *1 (W.D. Wis. Nov. 21, 2007), aff'd, 549 F.3d 1101

(7th Cir. 2008). See also Berry v. Deloney, 28 F.3d 604, 609 (7th Cir. 1994) (reasoning

that evidence is properly excluded when it “would have merely invited the jury to

speculate”). “Neither hypothesis nor speculation is proof.” Clevenger v. Bolingbrook

Chevrolet, Inc., 401 F. Supp. 2d 878, 885 (N.D. Ill. 2005). Baldly suggesting to the jury

that a particular device is effective with no test results is “the kind of conclusory and

untested opinion/hope” that the Seventh Circuit has “repeatedly deemed insufficient.”

Wheatley v. Factory Card & Party Outlet, 826 F.3d 412, 418–19 (7th Cir. 2016).

       Mlsna should not be allowed to argue or introduce evidence of any device that has

never been audiologically tested. His own expert admits that test results are needed to

determine whether a device sufficiently improves Mlsna’s hearing. Without that testing,

the jury would only be guessing that a given device will be effective, and the Court should

not permit this sort of wholesale speculation.




                                            4
         Case: 3:18-cv-00037-wmc Document #: 187 Filed: 05/18/21 Page 5 of 24




          2.      Mlsna’s Misrepresentations about the Howard Leight Show Why Test
                  Results are Needed

          Mlsna has only produced test results for two devices: (1) the Howard Leight, and

(2) a device manufactured by Persona Medical. (Filing No. 163, Dr. Kloss report, p. 2).2

There is no better argument for the jury not being allowed to speculate about the efficacy

of a device than the Howard Leight example.

          Dr. Kloss tested Mlsna with the Howard Leight device on March 5, 2019 and

discovered that “[a]t full volume, this AHPD3 could not reach the levels necessary for

Mr. Mlsna to meet the FRA criteria.” (Filing No. 163, Dr. Kloss Dec. 21, 2020 Report, p. 1).

Dr. Kloss even explained that “[u]pon review of over-the-ear (earmuff) type devices that

were available in 2015, [he] could not find a device that would definitively provide the

necessary amplification to compensate for the amount of hearing loss Mr. Mlsna has

today.” Id. But it was only after remand (in December 2020) that Mlsna disclosed this

information. Prior to summary judgment or the appeal, Mlsna never informed Union

Pacific or, more importantly, this Court, that Dr. Kloss had discovered the Howard Leight

was ineffective. (Filing No. 160, Moore Decl. ¶ 2).

          That did not stop Mlsna from arguing to both this Court and the Seventh Circuit

that the Howard Leight would still be a viable accommodation. He told this Court,

“Dr. Kloss and Dr. Trangle have identified AHPDs, including devices manufactured by

E.A.R. Inc. and Honeywell4, as devices that could be used to accommodate Mlsna.”



2
 Although it is not clear, Dr. Kloss seemed to suggest that this device was the E.A.R. Primo. (Filing No.
162, Kloss Dep. 113:1-25).

3   Amplified Hearing Protection Device
4Honeywell manufacturers the Howard Leight device. Its website calls the device the “Howard Leight by
Honeywell.” https://www.howardleightshootingsports.com/


                                                   5
       Case: 3:18-cv-00037-wmc Document #: 187 Filed: 05/18/21 Page 6 of 24




(Filing No. 72, Mlsna SJ Opposition Br., p. 15 (citing Kloss Report) (emphasis added).

This Court, in turn, cited Mlsna’s representations about the efficacy of the Howard Leight

in its summary judgment order issued two months after Dr. Kloss discovered the device

did not work. (Order, Filing No. 97, p. 10). Then on appeal, Mlsna represented to the

Seventh Circuit: “Specifically, Kloss recommended several available devices, including

the ‘Impact Pro Industrial’ electronic earmuff manufactured by Howard Leight Co., Inc.….”

(Filing No. 161-1, Appellant’s Br., p. 38).

        The Seventh Circuit’s opinion reflects the prejudicial danger of allowing Mlsna to

argue that a device sufficiently improves his hearing without test results to prove it. The

Seventh Circuit found that there were “no shortage of devices” that could be considered

“possible accommodations.” Mlsna v. Union Pac. R.R. Co., 975 F.3d 629, 637–38 (7th

Cir. 2020). Of course, the Seventh Circuit did not know what only Mlsna did at the time,

that the Howard Leight “could not reach the levels necessary for Mr. Mlsna to meet the

FRA criteria.” (Filing No. 163, Dr. Kloss report, p. 1). The same is true at trial: if Mlsna can

introduce evidence of untested devices, the jury might speculate that they sufficiently

improve his hearing. The Howard Leight test results prove otherwise.


B.      Mlsna Should Be Prohibited From Presenting Evidence About Any Alleged
        Device or Technology that Did Not Exist During the Interactive Process

        Under Rules 401 and 403, Mlsna should not be allowed to introduce evidence on

hearing devices or technology that did not exist in 2015.5 Because Union Pacific could

not have accommodated Mlsna with a device that had not yet been created, the



5
 This motion is consistent with the Seventh Circuit’s declaration that a proposed accommodation is not
necessarily limited to what the plaintiff introduced at the time. Mlsna, 975 F.3d at 638-39. Still, Union Pacific
cannot be liable for not locating something that did not exist in 2015.


                                                       6
     Case: 3:18-cv-00037-wmc Document #: 187 Filed: 05/18/21 Page 7 of 24




introduction of any such evidence is irrelevant, unfairly prejudicial, and likely to result in

jury confusion.

       The only device that Dr. Kloss has tested and purportedly shown to be “effective”

is the one he claims is manufactured by Persona Medical. (Filing No. 163, Dr. Kloss

report, p. 2). But he has no admissible evidence that this device existed in 2015 (when

Mlsna proposed an accommodation), let alone that the technology was the same. Dr.

Kloss indicated somewhat unclearly that this was the same device (the E.A.R. Primo) that

Mlsna originally proposed. (Filing No. 162, Kloss Dep. 113:1-25). At deposition, however,

Dr. Kloss testified that this device was first manufactured “in early January 2019.” (Filing

No. 162, Kloss Dep. 37:15-16). Dr. Kloss opined that the device’s technology existed in

2015, but that belief rests exclusively on hearsay.

              Q.     []So let me ask you this: In the four years between early
                     2015 and January of 2019, did EAR or Persona
                     Medical, whoever made the device, did they have any
                     changes in technology for their hearing -- assisted
                     hearing protective devices?

              A.     I would assume so. I did ask that question.

              Q.     And what did they say?

              A.     They said the technology that I had was available
                     in 2015. Actually, I believe, to be more accurate, I
                     believe they said it was available all the way back
                     to 2014.

              Q.     Okay. … Did they inform you that the device that you
                     tested in January of 2019, the exact same device,
                     could have been made in early 2015?

              A.     Yes.

              Q.     Is there any way to independently verify if it's the exact
                     same product?




                                              7
     Case: 3:18-cv-00037-wmc Document #: 187 Filed: 05/18/21 Page 8 of 24




             A.     I, I wouldn't know. I'm, I'm assuming what they tell
                    me is correct. They, they made the device, they
                    have the technology, and I take them at their word.

             Q.     But you didn't do any independent analysis of that;
                    correct?

             A.     I, I wouldn't have a device from 2014 to compare to.

             Q.     Well, but why do you need a device to compare it to?

             A.     Well, I -- other than them telling me, yes, this
                    technology, this particular circuit came out in 2014,
                    it's the same circuit you're using right now in 2019,
                    that's, that's enough. That was enough for me.

             Q.     But it's just based upon what they told you;
                    correct?

             A.     Right, right, the manufacturer of the product.

             Q.     Did they indicate whether they had any examples of
                    this type of product from back then that they could
                    show you, that they had made back then?

             A.     I didn't ask.

             Q.     You just took them at their word?

             A.     Correct.

(Filing No. 162, Kloss Dep. 110:19-112:17) (emphasis added).

      Dr. Kloss’s hearsay testimony that the technology for the E.A.R. device existed in

2015 presents the same problem as his lack of test results for other products: the jury

would only be speculating. That is, maybe the technology that currently allows Mlsna to

allegedly meet the acuity threshold existed in 2015. Maybe not.

      Either way, Union Pacific could not have accommodated Mlsna with a device and

technology that the jury must speculate into existence. See Webb v. Clyde L. Choate

Mental Health & Dev. Ctr., 230 F.3d 991, 1000 (7th Cir. 2000) (rejecting as unreasonable



                                           8
      Case: 3:18-cv-00037-wmc Document #: 187 Filed: 05/18/21 Page 9 of 24




employee’s “requested accommodations … because it would be impossible for a facility

such as [the employer’s]” to implement them); Rabb v. Sch. Bd. of Orange Cty., Fla., 590

F. App'x 849, 853 (11th Cir. 2014) (explaining that a proposed accommodation that “does

not exist is not a reasonable accommodation”) (quotation omitted). Even Dr. Kloss, an

audiologist, acknowledged the difficulty if not impossibility of locating an effective over-

the-ear device available in 2015. See, Filing No. 163, Dr. Kloss Report, p. 1 (“Upon review

of over-the-ear (earmuff) type devices that were available in 2015, I could not find a device

that would definitively provide the necessary amplification to compensate for the amount

of hearing loss Mr. Mlsna has today.”).

        As a result, evidence of any device or technology that did not exist during the

interactive process is irrelevant, unfairly prejudicial, and likely to confuse the jury. It should

be excluded.

C.      Mlsna Should Be Prohibited From Offering Testimony that the E.A.R. Primo
        has an NRR

        Mlsna should be precluded from arguing or eliciting testimony that the E.A.R.

Primo has a “noise reduction rating” (NRR) when there is no admissible evidence to

support that contention. An NRR is a unit of measurement that assesses the ability of a

hearing protection device to decrease sound exposure in a given work environment. 29

C.F.R. § 1910.95, App. B.6 Several experts confirm that the E.A.R. Primo does not have

an NRR and that an NRR cannot be determined for a custom-made electronic hearing

protection device like the E.A.R. Primo:

        Garry Gordon, the corporate representative from E.A.R., Inc., testified that the



6
  Without an NRR, Union Pacific cannot ensure that a particular device sufficiently protects Mlsna from
injurious noise exposure. (Filing No. 60, Knight Dec. ¶¶ 13-14).


                                                    9
      Case: 3:18-cv-00037-wmc Document #: 187 Filed: 05/18/21 Page 10 of 24




Primo has no manufacturer-issued NRR although “the average NRR to be expected on

products like [the Primo] will be in the neighborhood of 24 to 26 maybe 27.” (Filing No.

70, Gordon Dep. 29:12-19, 30:4-7). He also testified that an NRR cannot be determined

when a custom protective device is “on,” only when its electronics are off. (Filing No. 70,

Gordon Dep. 56:10-16; 55:13-56:13).7

        Dr. Douglas Kloss, Mlsna’s audiological expert, is “unaware” of how to measure

the NRR of a custom device with its electronics turned on (in its “active” state). (Filing No.

47, Dr. Kloss Dep. 58:2-19). Dr. Kloss testified that obtaining an NRR for an electronic

(i.e., “active”) hearing protective device requires “real ear measurement,” a testing

procedure that he has never done. (Filing No. 47, Dr. Kloss Dep. 18:1-19:23; 20:19-25).

        Dr. Sigfrid Soli, Union Pacific’s expert, confirmed that the NRR for a custom-made,

“active” device like the one Mlsna proposed cannot be determined with its electronics on.

(Filing No. 41, Dr. Soli Dep. 41:19-21; 62:1-6; 73:15-74:13; 80:14-17).

        The only witness who even tried to identify an NRR for the Primo is Mlsna’s

retained expert, Dr. Kevin Trangle, but his testimony on the issue presents several levels

of inadmissible hearsay. An expert witness is not a vehicle to circumvent the hearsay rule.

Matter of James Wilson Assocs., 965 F.2d 160, 172-73 (7th Cir. 1992). While hearsay

may be admissible to explain the basis for an expert’s opinion, it cannot be used as

independent proof of the underlying fact. Id. at 173.

        Dr. Trangle claimed that the Primo has an NRR of “31-32 dB,” information that

came “per the device representative.” (Filing No. 81, Trangle Supp. Report, p. 4). At his

deposition, Dr. Trangle testified that he obtained this information when “one of [his] staff


7
 When the electronics are off, the device provides no amplification to improve Mlsna’s hearing. (Filing No.
41, Dr. Soli Dep. 40:25-41:10; 42:16-20).


                                                    10
     Case: 3:18-cv-00037-wmc Document #: 187 Filed: 05/18/21 Page 11 of 24




talked to somebody [at E.A.R., Inc.].” (Filing No. 46, Dr. Trangle Dep. 85:17-18; 86:18-

20). However, Dr. Trangle could not identify either his staff member or the “somebody” at

E.A.R., Inc. to whom the staff member spoke. Id. This is two levels of inadmissible

hearsay—an unidentified “somebody” at E.A.R., Inc. allegedly talked to a member of Dr.

Trangle’s staff, who then relayed the message to Dr. Trangle. Mlsna cannot rely on this

out-of-court game of telephone to establish that the Primo has an NRR. Fed. R. Evid.

801. Nor can Mlsna couch Dr. Trangle’s testimony about the NRR as an “opinion”

because Dr. Trangle is simply repeating a factual matter that one of his staff members

allegedly learned from an unknown “somebody” at E.A.R., Inc. Gonzalez v. ADT LLC, No.

3:15CV290-PPS/MGG, 2019 WL 762512, at *3 (N.D. Ind. Feb. 20, 2019) (“Allowing an

expert to ‘parrot’ testimonial hearsay is improper…”). This Court has already

acknowledged that “the basis for this opinion is murky, if not inadmissible hearsay.” (Filing

No. 97, p. 20 fn 18).

       On top of hearsay, Dr. Trangle’s claim that “somebody” at E.A.R., Inc. told his staff

the NRR is “31-32 dB” is materially inconsistent with testimony from the E.A.R., Inc.

representative, Garry Gordon, who testified that the manufacturer provided no NRR and

“the average NRR to be expected on products like [the Primo] will be in the neighborhood

of 24 to 26 maybe 27.” (Filing No. 70, Gordon Dep. 29:12-19, 30:4-7). So according to

E.A.R., Inc., itself, the Primo has no NRR, much less one that is “31-32 dB.” And to close

the loop, Dr. Trangle cannot even confirm that the device he claims has an NRR of “31-

32 dB” was, in fact, the E.A.R. Primo. (Filing No. 46, Dr. Trangle Dep. 85:8-86:1).

       Mlsna should not be allowed to argue or suggest that the Primo has an NRR based

on inadmissible hearsay and unwarranted speculation that contradicts statements from




                                             11
     Case: 3:18-cv-00037-wmc Document #: 187 Filed: 05/18/21 Page 12 of 24




E.A.R.’s representative and other experts.

D.      Mlsna Should Be Prohibited From Arguing that Union Pacific Should Have
        Individually Tested His Noise Exposure

        The Court should not allow Mlsna to argue or elicit testimony that Union Pacific

should have individually tested him to determine his personal exposure to harmful noise

levels. Doing so misstates the law and risks the jury unfairly holding Union Pacific to a

standard that FRA regulations do not mandate.

        The FRA does not require individual noise monitoring to determine whether any

particular conductor must wear hearing protection. Instead, it requires railroads to develop

a noise monitoring program to determine what employees “may be exposed to noise that

may equal or exceed an 8-hour TWA of 85 dB(A).” 49 C.F.R. 227.103(a).8 The FRA

instructs railroads to use a “sampling strategy” to monitor and identify such employees.

49 C.F.R. § 227.103(b)(1). Since conductors are highly mobile and work in many different

environments, the FRA requires “representative sampling” to monitor their noise

exposures. 49 C.F.R. § 227.103(b)(2). “Representative sampling” is a “measurement of

an employee’s noise exposure that is representative of the exposures of other employees

who operate similar equipment under similar conditions.” 49 C.F.R. § 227.5. Nowhere in

the regulations does the FRA require railroads to individually test a conductor’s noise

level exposure.

        Union Pacific followed the FRA regulations and performed “representative

sampling” for nearly 300 conductors in several different locations and environments over

many years. (Filing No. 60, Knight Dec. ¶¶ 3-8). This “representative sampling” was


8
 Under FRA regulations, some conductors must wear hearing protection if exposed to an 8-hour TWA of
85 decibels, while all conductors must wear hearing protection if exposed to an 8-hour TWA of 90 decibels.
49 C.F.R. § 227.115(c)-(d).


                                                   12
     Case: 3:18-cv-00037-wmc Document #: 187 Filed: 05/18/21 Page 13 of 24




designed to measure a conductor’s noise exposure emblematic of other Union Pacific

conductors who operate similar equipment under similar conditions. (Filing No. 60, Knight

Dec. ¶¶ 3-4; 49 C.F.R. § 227.5).

       The Court should prohibit Mlsna from arguing, as he did in his summary judgment

opposition, that the FRA-mandated “representative sampling” is “merely a starting point”

and that Union Pacific should have personally tested Mlsna. (Filing No. 72, p. 28). The

plain text of the regulation, 49 C.F.R. § 277.103, contradicts Mlsna’s argument. Union

Pacific has an “unconditional obligation to follow [federal] regulations and [a] consequent

right to do so.” Albertson’s, Inc. v. Kirkingburg, 527 U.S. 555, 570 (1999).

       Allowing Mlsna to argue that Union Pacific should have individually monitored him

mischaracterizes the law and risks jury confusion in that jurors may be inclined to hold

Union Pacific to a higher standard than the FRA requires. See Zimmer Tech., Inc. v.

Howmedica Osteonics Corp., No. 3:02cv425, 2008 WL 11504969, *1-2 (N.D. Ind. Nov.

25, 2008) (granting motion in limine where plaintiff’s proposed argument would

“mischaracterize the law,” because “the jury must make [its] determination based upon

the correct law”); Fed. R. Evid. 403.

E.     Mlsna Should Be Prohibited from Arguing That Union Pacific Was Required
       To Offer a Variety of Hearing Amplification Devices under FRA Regulations

       Mlsna should not be allowed to argue that FRA regulations require Union Pacific

to offer multiple hearing amplification devices as an accommodation to hearing-impaired

employees. This argument misstates the applicable regulations and would therefore be

unfairly prejudicial and likely confuse the jury.

       In his brief to the Seventh Circuit, Mlsna invoked 71 Fed. Reg. 63,103-04, which

requires that employers offer employees “several different types” of hearing protection,



                                              13
     Case: 3:18-cv-00037-wmc Document #: 187 Filed: 05/18/21 Page 14 of 24




“whether ear plugs, ear muffs, and/or electronic headsets.” (Filing No. 161-1, Appellant’s

Br. at 15). Union Pacific does so, offering its conductors a catalogue of different protection

devices to choose from. (Filing No. 51-6 at 1; 51-9 at 3 ¶ 11). But these regulations do

not obligate a railroad to offer multiple kinds of amplification devices as an

accommodation for hearing-impaired employees. See, generally, 71 Fed. Reg. 63,103-

04. Mlsna therefore misconstrued the regulations when he argued to the Seventh Circuit

that Union Pacific “runs afoul” of the regulations by failing to offer hearing-impaired

conductors more than one amplification device, the “Pro Ears – Gold,” as an

accommodation. (Filing No. 161-1, Appellant’s Br. at 28). Besides, Dr. Kloss admits that

his review of devices did not reveal any over-the-ear product that provides the necessary

amplification to sufficiently improve hearing loss as severe as Mlsna’s. (Filing No. 163,

Dr. Kloss Dec. 21, 2020 Report, p. 1).

       A party may not “mischaracterize the law” in its arguments at trial. Zimmer Tech.,

2008 WL 11504969, at *1. Doing so unfairly prejudices the other party, and leads to jury

confusion. Additionally, misstatements of law are excludable as irrelevant. See United

States v. Schiff, 2:09-CV-001274-KJD, 2012 WL 4355543, *7 (D. Nev. Sept. 21, 2012)

(“These   items   were    properly excluded       by the    Court   because     they stated

Defendant’s incorrect interpretation of the law, because of the risk of misleading

or confusing the jury, and because they were not relevant.”). Mlsna should thus be

precluded from arguing that federal regulations required Union Pacific to offer hearing-

impaired conductors multiple options for hearing amplification devices as an

accommodation under the ADA.




                                             14
     Case: 3:18-cv-00037-wmc Document #: 187 Filed: 05/18/21 Page 15 of 24




F.    Mlsna Should be Prohibited from Arguing that “Newer Technology” is
      Causing Allegedly Lower Decibel Readings in Dosimetry Data

      Mlsna should not be permitted to argue that new technology is causing supposedly

lower decibel readings in Union Pacific’s dosimetry data because he has no expert

opinion to support that theory. Expert testimony is needed to avoid jury speculation on a

technical issue. Simonson v. Hepp, DP, 549 F.3d 1101, 1106-07 (7th Cir. 2008) (affirming

exclusion of evidence that would have required the jury to speculate on a medical

causation issue that was “far from obvious”); Manpower Inc. v. Ins. Co. of Pennsylvania,

No. 08C0085, 2010 WL 3730968, at *3 (E.D. Wis. Sept. 20, 2010) (“[A]bsent competent

expert testimony, the trier of fact could only speculate as to whether there was any causal

connection between the managers' actions and the increased growth, and thus expert

testimony is needed on this issue.”).

      One of the focal points of Mlsna’s appeal was that newer locomotives and

technological advances since 2007 are allegedly causing fewer instances of 90 decibel

exposure, an assertion he made without any expert or other testimony. (Filing No. 161-1,

Appellant’s Br., p. 53-54). Whatever is causing supposedly lower readings—technology,

as Mlsna insists—is “far from obvious.” Simonson, 549 F.3d at 1106. Indeed, the level of

noise in any individual locomotive cab will “vary greatly” depending on a wide variety of

factors: “the locomotive model, locomotive age, condition of the locomotive, length of the

route, traffic on the route, number of highway-rail grade crossings on the route, physical

characteristics of the route, weather conditions during the run, and any one or more of

several other factors.” 71 FR 63066-01. Expert testimony must explain why only new

technology is allegedly affecting readings and not some other factor.

      The alleged causal relationship between newer locomotives and allegedly lower



                                            15
     Case: 3:18-cv-00037-wmc Document #: 187 Filed: 05/18/21 Page 16 of 24




recent decibels readings is not an inference or factual assumption the jury can make, and

the data underscores why. For example, supposedly “outdated” samples show exposure

as high as 93 decibels (Filing No. 53-5 at 7/11/2001) on the same locomotive model, the

SD40-2, still in use long after 2007 (e.g., Filing No. 53-5 at 8/4/2010). Or the “local”

conductor data shows recent readings above 90 (e.g., Filing No. 53-6 at 6/22/2016), but

there is no evidence that “local” conductors and “thru-freight” conductors ride different

locomotives with different technology. A jury cannot speculate about those dichotomies—

an expert must explain them. The Seventh Circuit even recognized the importance of

expert testimony on this issue. Mlsna, 975 F.3d at 635 (“We decline to

adopt Mlsna's suggestion that the analysis be limited to data after 2007. Doing so would

require that a bright line be drawn without the guidance of expert testimony.”)

       To be clear, Mlsna may identify any dosimetry data he believes relevant or argue

that the jury should give more weight to some readings than others. But argument or

suggestion that new technology is “causing” allegedly lower recent readings requires

expert testimony, and Mlsna has disclosed none.


G.     Mlsna Should Be Prohibited From Providing the Jury with Information
       About Other Lawsuits Against Defendant

       Mlsna claimed in his summary judgment opposition that he has evidence of Union

Pacific discriminating against other employees by citing a pending lawsuit against the

railroad: Harris v. Union Pac. R.R.. (Filing No. 72, p. 19, ¶ 59) In addition, Mlsna’s counsel

have recently filed a separate lawsuit in the United States District Court for the District of

Colorado, Waldschmidt v. Union Pacific Railroad Co., in which the plaintiff has asserted




                                             16
        Case: 3:18-cv-00037-wmc Document #: 187 Filed: 05/18/21 Page 17 of 24




putative class action claims9 and misleadingly cited the Seventh Circuit’s decision to

support its allegation that proceedings in this case “have revealed that Union Pacific

discriminates broadly against its hearing-impaired employees.” Waldschmidt, Case No.

1:20-cv-03808-STV, Doc. # 20 ¶ 8. These and other lawsuits against Union Pacific should

not be referenced at trial.

          These pending-but-undecided suits against Union Pacific “involve mere

allegations against Defendant, not facts that could be used to establish motive or intent.”

Montgomery v. Union Pac. R.R. Co., No. CV-17-00201-TUC-RM, 2019 WL 1787326, at

*7 (D. Ariz. Apr. 24, 2019) (granting Defendant’s Motion in Limine to exclude references

to Harris and other pending lawsuits under Rule 403). References to these pending

lawsuits should be excluded because the “likelihood of jury confusion and the need to

conduct a ‘trial within a trial’ on each allegation [will be] considerable.” Henderson v.

Wilkie, No. 15 C 4445, 2019 WL 356804, at *5 (N.D. Ill. Jan. 29, 2019), aff'd on other

grounds, 966 F.3d 530 (7th Cir. 2020) (excluding under Rule 403 testimony about other

race discrimination lawsuits that were “pending but not decided”).

          The Seventh Circuit “has recognized consistently that evidence of discrimination

against other employees is relevant only if the plaintiff is able to show that the action taken

against the other employee was based on discrimination” and therefore “when the

evidence appears to be of slight probative value, district courts may properly exclude it

under Rule 403 to avoid a series of collateral ‘trial[s] within the trial’ which would result in

confusion and undue delay.” Stopka v. All. of Am. Insurers, 141 F.3d 681, 687 (7th Cir.

1998); see also McCluney v. Joseph Schlitz Brewing Co., 728 F.2d 924, 929 (7th Cir.



9   Union Pacific has moved to dismiss the putative class claims in Waldschmidt, and that motion is pending.


                                                     17
     Case: 3:18-cv-00037-wmc Document #: 187 Filed: 05/18/21 Page 18 of 24




1984) (“If the district court had allowed [evidence of other complaints of discrimination], it

would have had to explore whether [plaintiff] had a reasonable belief of discrimination in

each instance and would have had to allow [defendant] the opportunity to counter each

instance. The evidence would have consumed a great deal of the district court's time and

had very slight probative value….”).

       The Eighth Circuit’s decision reversing class certification in Harris helps explain

why reference to these other ADA lawsuits would unfairly prejudice Union Pacific. The

Eighth Circuit determined that Union Pacific’s Fitness-for-Duty process “leads to

varying—and individualized—outcomes.” Harris v. Union Pac. R.R. Co., 953 F.3d 1030,

1037 (8th Cir. 2020). “Thus, employees with the same disability do not automatically

receive the same outcome under Union Pacific’s policy.” Id. The Eighth Circuit therefore

found that the class could not be certified because “the district court cannot determine

whether the policy is unlawfully discriminatory under the ADA without considering whether

it is job related and consistent with business necessity in each situation.” Id. at 1038

(emphasis added).

       The same is true of claims in these pending in other lawsuits. Indeed, in some ADA

lawsuits against Union Pacific, the plaintiff’s claims failed as a matter of law. See, e.g.,

Owen v. Union Pac. R.R. Co., 2020 WL 6684504, at *7 (D. Neb. Nov. 12, 2020); Jackson

v. Union Pac. R.R. Co., 4:19-cv-00060-RGE-RAW (S.D. Iowa 2021); Witchet v. Union

Pac. R.R. Co., 8:18CV187 (D. Neb. Feb. 21, 2020). Yet if Mlsna or his counsel are allowed

to reference these other lawsuits, “the jury might unfairly conclude that Defendant is liable

in this case merely because there are many similar lawsuits pending against Defendant.”

Montgomery, 2019 WL 1787326, at *7. Such an assumption would unfairly prejudice




                                             18
     Case: 3:18-cv-00037-wmc Document #: 187 Filed: 05/18/21 Page 19 of 24




Union Pacific. Thus, references to other ADA lawsuits against Union Pacific should be

excluded.

H.     Mlsna’s Counsel Should be Prohibited from Asking About, Referencing, or
       Arguing Inferences Based on Privileged Discussions with In-House
       Counsel

       In Mlsna’s brief to the Seventh Circuit, he alleged that Union Pacific “walked back

its claim that cost was a factor” in denying Mlsna’s request for accommodation after

“speaking with Union Pacific’s law department.” (Filing No. 161-1, Appellant’s Br. at 34,

citing testimony from Terry Owens, Union Pacific’s director of disability management). In

doing so, Mlsna implied that Union Pacific’s law department had decided or advised that

cost was not a factor. At trial, Mlsna’s counsel should not be allowed to ask about,

reference, or argue any inferences based on privileged discussions between Union

Pacific’s law department and its employees. Several courts in various contexts have

excluded evidence of consultations with counsel to avoid an adverse inference or

evidentiary presumption about the nature of the advice given by counsel.

       For example, in Knorr-Bremse Systeme Fuer Nutzfahrzege GmbH v. Dana Corp.,

383 F.3d 1337 (Fed. Cir. 2004), a patent case evaluating a finding of willful infringement,

the court ruled that it was not appropriate for the trier of fact to draw an adverse inference

from either the invocation of the attorney-client and/or work product privilege or from the

failure to seek independent legal advice. The court noted that while there “is precedent

for the drawing of adverse inferences in circumstances other than those involving

attorney-client relationships, …courts have declined to impose adverse inferences on

invocation of the attorney-client privilege.” Id. at 1344. The court explained that risk of

liability in disclosures to and from counsel “can intrude upon full communication and

ultimately the public interest in encouraging open and confident relationships between


                                             19
     Case: 3:18-cv-00037-wmc Document #: 187 Filed: 05/18/21 Page 20 of 24




client and attorney.” Id.; see also, McKesson Info. Sol., Inc. v. Bridge Medical, Inc., 434

F. Supp. 2d 810 (E.D. Cal. 2006) (“Indeed, how can the court honor the shield of the

attorney-client privilege and then allow [plaintiff] to use it as a sword to prove its case?”).

       Similarly, in Parker v. Prudential Ins. Co. of Am., 900 F.2d 772 (4th Cir. 1990), an

appeal from the grant of a directed verdict on the plaintiff’s claim for benefits of a life

insurance policy, the court of appeals found that “the trial court impermissibly used

testimony from [defendant’s attorney] to draw an inference about the substance of her

conversations with him.” Id. at 775. This inference, the court held, “would intrude upon

the protected realm of the attorney-client privilege,” and “[t]o protect that interest, a client

asserting the privilege should not face a negative inference about the substance of the

information sought.” Id.; see also, Hale v. State Farm Mut. Auto. Ins. Co., No. 12-0660-

DRH, 2018 WL 4052413, at *16 (S.D. Ill. Aug. 21, 2018) (granting in part motion in limine

to prohibit argument to the jury that an adverse inference may be drawn from defendant’s

invocation of privilege because “it is inappropriate to advise the jury that it can take an

adverse inference from the non-production of the evidence”); Goldberg v. 401 N. Wabash

Venture LLC, No. 09 C 6455, 2013 WL 1816162, at *7 (N.D. Ill. Apr. 29, 2013) (“Plaintiff's

attempt to circumvent the protections afforded by the attorney-client privilege is based on

pure speculation and not grounded in evidence.”)

       Here, discussions by Owens and other Union Pacific employees with the

company’s law department—particularly about any analysis of whether Mlsna could be

accommodated—are privileged. Thus, Mlsna should not be allowed to circumvent that

privilege by arguing for any negative inferences as to the nature and substance of those

privileged discussions.




                                              20
     Case: 3:18-cv-00037-wmc Document #: 187 Filed: 05/18/21 Page 21 of 24




I.     References to Pretrial Motions and Orders, including the Seventh Circuit’s
       Opinion, Should be Excluded

       Mlsna should be precluded from making any reference or comment about any

action or orders of the Court concerning any pretrial motions, including, but not limited to,

orders on summary judgment, the Seventh Circuit Court of Appeal’s order reversing

summary judgment, motions in limine, the court’s order reopening discovery, and orders

on discovery disputes. The disposition of such motions is irrelevant, would be unfairly

prejudicial, and would mislead and confuse the jury. Fed. R. Evid. 401-403.

       Mlsna and his counsel have already demonstrated a willingness to misrepresent

the nature of the Seventh Circuit’s ruling. Mlsna v. Union Pac. R.R., No. 18-CV-37-WMC,

2021 WL 1200596, at *2 (W.D. Wis. Mar. 30, 2021) (“[T]he court agrees with defendant

that plaintiff goes too far in asserting that the Seventh Circuit “expressly decided that

Mlsna could perform his essential functions.”) (emphasis in original). Thus, Union Pacific

is reasonably concerned that Mlsna will try to unfairly use the Seventh Circuit’s opinion to

its favor in front of the jury. The Seventh Circuit’s opinion and the broader procedural

history of this case—even if accurately described—have no relevance to the jury’s

deliberations at trial, and any evidence or argument related to these matters would

distract from a fair trial.

J.     The FRA’s Operating Crew Review Board Decision Should Be Excluded

       In 2019, the Operating Crew Review Board of the FRA issued an order determining

that Union Pacific’s decision to revoke Mlsna’s conductor certification was not proper

under the FRA’s regulations. (Filing No. 106). The FRA’s decision should be excluded at

trial for several reasons.

       First, the FRA’s decision has no binding effect on Mlsna’s claim under the ADA.



                                             21
     Case: 3:18-cv-00037-wmc Document #: 187 Filed: 05/18/21 Page 22 of 24




Cf. Alexander v. Gardner-Denver Co., 415 U.S. 36, 57–58 (1974) (explaining that “the

factfinding process in arbitration usually is not equivalent to judicial factfinding. The record

of the arbitration proceedings is not as complete; the usual rules of evidence do not apply;

and rights and procedures common to civil trials, such as discovery, compulsory process,

cross-examination, and testimony under oath, are often severely limited or unavailable”).

Introduction of the FRA’s decision may even invade the province of the jury. Cf., Wright

v. BNSF Ry. Co., Case No. 4:13-cv-24, 2016 WL 1621698, at *4 (N.D. Okla. April 22,

2016) (because “plaintiff’s termination was based on the precise incident and claimed

injuries at issue in this case … any reference to said administrative proceedings and

findings would invade the province of the jury.”)

        Second, the FRA was asked to determine only whether the revocation of Mlsna’s

conductor certification violated the FRA’s regulations—not whether it violated the ADA.

As a result, the FRA’s decision is irrelevant to Mlsna’s claims in this case. Cf. Gilmore v.

Union Pac., 857 F. Supp. 2d 985 (E.D. Cal. 2012) (because the National Railroad

Adjustment Board’s decision was “limited to establishing good cause,” it was “not relevant

to a pretext analysis even though the facts leading to the discharge and considered at the

hearing are relevant to both discharge claims”). As this Court has already correctly found,

the FRA’s decision “has no bearing … as to whether Union Pacific violated the ADA.”

(Filing No. 115 at 4).

       Third, even if the FRA’s decision has some limited relevance, it is substantially

outweighed by the danger of unfair prejudice, confusion of the issues, and undue delay.

The jury could unfairly conclude that the FRA’s decision must mean that Union Pacific

discriminated against Mlsna on the basis of disability. In addition, Union Pacific would




                                              22
     Case: 3:18-cv-00037-wmc Document #: 187 Filed: 05/18/21 Page 23 of 24




have to be allowed to defend itself with rebuttal evidence as to why the FRA was wrong

in determining, for example, that Union Pacific “in its response to [the FRA]

misrepresented a more stringent company policy as FRA’s hearing acuity standards”

(Filing No. No. 106 at 4)—a conclusion that has nothing to do with Mlsna’s ADA claims

but could sow doubt for the jury as to the credibility of Union Pacific’s other

representations at trial.

       For all of these reasons, the FRA’s June 4, 2019 decision should not be introduced

as evidence or referenced to the jury.

                                    III.   CONCLUSION

       For these reasons, Union Pacific requests that the Court enter an Order granting

its Motions in Limine.


       Dated this 18th day of May, 2021

                                            UNION PACIFIC RAILROAD COMPANY,
                                            Defendant

                                            By: /s/ Scott P. Moore
                                               Scott Parrish Moore (admitted pro hac vice)
                                               David P. Kennison (admitted pro hac vice)
                                               BAIRD HOLM LLP
                                               1700 Farnam Street, Suite 1500
                                               Omaha, NE 68102-2068
                                               Phone: 402-344-0500
                                               spmoore@bairdholm.com
                                               dkennison@bairdholm.com


                              CERTIFICATE OF SERVICE

       I hereby certify that on May 18, 2021, I electronically filed the foregoing with the Clerk
of the Court using the CM/ECF system which sent notification of such filing to the following:

       Nicholas D. Thompson
       Thomas W. Fuller
       Adam W. Hansen


                                               23
      Case: 3:18-cv-00037-wmc Document #: 187 Filed: 05/18/21 Page 24 of 24




and I hereby certify that I have mailed by United States Postal Service, postage prepaid,
this document to the following non CM/ECF participants:

        None.


                                                 /s/ Scott P. Moore_____
DOCS/2270778.10




                                            24
